Sherwin, J.
In his petition the plaintiff avers that he commenced doing business with tbe defendant bank about May 27, 1899, and that on tbe twenty-fourth day of February, 1890, be gave tbe defendant one ten tbousand-dollar note, in wbicb was included usurious interest wbicb tbe bank had charged tbe plaintiff; that on tbe fourth day of March, 1890, tbe plaintiff executed and delivered to tbe defendant his note for twenty-eight thousand dollars; that said note was given to cover borrowed money, tbe ten tbousand-dollar mote of February 24, 1890, and illegal interest and charges wbicb the bank' bad before made against the plaintiff. Tbe defendant demurred to tbe two counts of. the petition alleging tbe cause of action herein stated. Several grounds were stated in the demurrer, — among others, that tbe^ statute of *584limitations had run against plaintiffs claim. The demurrer was sustained generally, and, the plaintiff electing to stand on his pleadings, the cause, as tb the claim made in counts 1 and 2 of the petition, was dismissed. The twenty-eight thousand-dollar note was never paid by the plaintiff. A land mortgage was given toi secure it, and that was foreclosed in Plymouth county, Iowa, and a decree rendered against the plaintiff thereon May 6, 1891. The land covered by this mortgage was sold some time thereafter, — just when, does not certainly appear, but it was more than two years prior to the commencement of this action. Section 5198 of the Revised Statutes of the United States provides for the recovery hack of twice the amount of unlawful interest paid, if the action therefor be commenced within two years from the time the usurious transaction occurred. This action was begun October 7, 1896, and at that time the plaintiff's cause of action was barred, and the demurrer for that reason was properly sustained. There was no error in striking a part of the prayer from the third count of the petition. The judgment is affirmed.
Ladd, L, took no part.